UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 12-8110


LONNIE D. MORRIS,

                Plaintiff - Appellant,

          v.

UNITED STATES OF AMERICA; FEDERAL BUREAU OF PRISON MEDICAL
DEPARTMENT;   E.  BORHAM,  Health   Care  (Gilmer  -   FCI)
Administrative; ELLEN MACE-LEIBSON, D.O. Clinical Director;
JAMES A. NOLTE, FNP; GILMER - F.C.I.; JOHN DOE; JANE DOE;
ANDREA HALL, RN; UNKNOWN,

                Defendants - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg.     Gina M. Groh,
District Judge. (3:12-cv-00073-GMG-DJJ)


Submitted:   April 17, 2013                   Decided:   May 1, 2013


Before WILKINSON, MOTZ, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lonnie D. Morris, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Lonnie D. Morris appeals the district court’s order

accepting the recommendation of the magistrate judge in part

and dismissing his action filed under the Federal Tort Claims

Act.    We have reviewed the record and agree that Morris failed

to comply with the requirements set forth in W. Va. Code Ann.

§ 55-7B-6 (LexisNexis 2008).          Accordingly, we affirm for the

reasons stated by the district court.              Morris v. United States,

No.    3:12-cv-00073-GMG-DJJ     (N.D.    W.   Va.    Dec.    5,     2012).     We

dispense    with    oral   argument      because     the     facts    and     legal

contentions   are   adequately    presented     in    the    materials      before

this court and argument would not aid the decisional process.



                                                                        AFFIRMED




                                      2